1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CELINA MUNIZ, et al.,                           ) Case No.: 1:19-cv-0233-LJO-JLT
                                                     )
12                  Plaintiffs,                      ) ORDER RECLASSIFYING CASE
                                                     )
13          v.                                       )
                                                     )
14   CHRISTIAN PFEIFFER, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          The events set forth in the complaint arose while the decedent was in custody and it raises

18   claims related to his conditions of confinement. In addition, the defendants in this action include the

19   warden of the prison and individuals employed by the State of California.

20          Therefore, the Court ORDERS the matter reclassified as a “prisoner action.” Despite this, the

21   requirements of Local Rules 230(l), 240(c)(8) and 271(a)(2) SHALL NOT apply.

22
23   IT IS SO ORDERED.

24      Dated:     March 25, 2019                              /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27
28
